DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a NON-FINAL OFFICE ACTION in response to the present Application filed 11/24/2020. Claims 1-20 are pending in the Application.   

Continuity/ priority Information 
 The present Application 17102442, filed 11/24/2020 is a continuation of 16056555, filed 08/07/2018, now U.S. Patent No.10,884,851, which claims foreign priority to TAIWAN, Application 107109497, filed 03/20/2018. 
 Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16056555, filed on 08/07/2018. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Motwani et al. (U.S. Pub. No. 20140122963) Pub. Date: May 1, 2014 in view of ZHOU et al. (U.S. Pub. No. 20180102182) DATE FILED:  July 31, 2017.
Regarding independent Claims 1, 8, and 15, Motwani discloses methods and devices for identification of die of non-volatile memory for use in remedial action, comprising:
using a flash memory controller to receive a data and a corresponding metadata from a host device; [0015] With reference to FIG. 1, in various embodiments, a storage drive 100 may include non-volatile memory 104. Data may be written to and/or read from non-volatile memory 104 by a controller 110, e.g., by way of an interface 105 to one or more communication lines 106. Although not depicted, various other components may be coupled with storage drive 100 via one or more communication lines 106, including but not limited to one or more central processing units ("CPUs"), volatile memory (e.g., dynamic random access memory, or "DRAM"), one or more input/output ("I/O") devices, alternative processing units (e.g., graphics 
performing a cyclic redundancy check (CRC) operation upon the data to generate a CRC code; 
 [0023] Accordingly, in various embodiments, controller 110, and in some cases, a first block 114, may be configured to generate respective error detection codes 116 for plurality of die 108. These error detection codes may facilitate efficient identification of a suitable die 108 for remedial action. For example, an error detection code 116 for a particular die 108 may be generated from the codeword portion 112 stored on that die 108.
encoding the metadata and the CRC code to generate an adjusted parity code,;  [0023]  Each die 108 may also store metadata 117, which may include various types of information. In various embodiments, metadata 117 may be used to encode data and/or to produce error detection code 116. For example, in various embodiments, metadata 117 may be encoded with the original data and/or a cyclic redundancy check (" CRC") to generate a codeword.
 “writing the encoded data and the metadata to a page of a block of the flash memory module”.
[0027] FIG. 3 shows a method implemented by controller 110. At block 302, original data to-be-written to non-volatile memory 104, may be encoded, e.g., by first block 114, as a codeword. For example, first block 114 may implement iterative encoding (e.g., LDPC) or other similar schemes. [0028] At block 304, the codeword may be stored, e.g., by first block 114, in a distributed manner across plurality of die 108. For 

Motwani does not explicitly disclose “encoding the data and the adjusted parity code to generate encoded data, wherein the encoded data comprises the data, the adjusted parity code and an error correction code corresponding to the data and the adjusted parity code;”.
However, in analogous art, ZHOU discloses [0027] FIG. 4, A test writer 131 contains a CRC (Cyclic Redundancy Check) encoder 410, a scrambler 430 and an ECC (Error-Correcting Code) encoder 450. The CRC encoder 410 may receive metadata DAT1 through the data dispatcher 120 and receive dummy data DUM from the dummy-data generator 140. The CRC encoder 410 encodes the dummy data DUM and the metadata DAT1 by adding a fixed-length parity for the purpose of error detection and outputs a result DAT1' to the scrambler 430. FIG. 5B is a schematic diagram of an output result of a scrambler according to an embodiment of the invention. An output result DAT1'' contains scrambled data 510', the metadata 530 and the parity 550. The ECC encoder 450 encodes the scrambled data DUM', the metadata DAT1 and the parity in a redundant way by using an ECC.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art by using CRC (Cyclic Redundancy Check) encoder as taught by ZHOU in the device of Motwani for the purpose of 
  
Regarding Claims 2, 9, 16, Motwani discloses “exclusive-OR (XOR) operation to generate the adjusted parity code” Motwani discloses [0025] in FIG. 2, each of the plurality of parity bits 122 may be an XOR result of bits of the corresponding sub-portion 120 of codeword portion 112. In various embodiments, at the time the codeword is encoded and stored in a distributed manner across plurality of die (e.g., 108 in FIG. 1), plurality of parity bits 122 may be generated for each codeword portion 112 on each respective die 108. If errors later develop on the stored data, then the XOR results of the sub-portions 120 of each codeword portion 112 may no longer yield the parity bits 122 of the corresponding error detection code 116.

Regarding Claims 3, 4, 10, 11, 17, 18, Motwani does not explicitly disclose “dividing the metadata into a plurality of portions; and respectively encoding the plurality of portions of the metadata and the plurality of portions of the CRC code to respectively generate a plurality of portions of the adjusted parity code”.  
However, in analogous art, ZHOU discloses the above limitations for the same obvious reason described in the in independent Claims 1, 8, and 15, above.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art by using CRC (Cyclic Redundancy 

Regarding Claims 5, 6, 12, 13, 19, 20, Motwani discloses a read request of the host device and decoding the encoded data to generate the data and the adjusted parity code to determine whether there is any error in the metadata stored in the page.  FIG. 3 [0029] At block 310, a request for the original data may be received, e.g., by controller 110 and/or first block 114. For example, an application program executing on a computing device in which storage drive 100 is employed may cause at least one processing unit to send a read request to controller 110. 
[0030] At block 312, controller 110 and/or first block 114 may attempt to decode the codeword to obtain the original data. At block 314, if the decoding attempt is successful, then the original data may be provided to the requesting entity at block 316. However, if at block 314, the decoding attempt fails, then at block 318, controller 110 and/or second block 118 may take remedial action. 

Regarding Claim 7, 14, Motwani discloses wherein the metadata comprises identification information, hash data, or Quality of Service (QoS) information of the data. [0023] each die 108 may also store metadata 117, which may include various types of information.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,884,851. Although the claims at issue are not identical, they are not patentably distinct from each other because the Claims of the instant Application are broader in scope than the Claims recited in the U.S. Patent No. 10,884,851, and thus anticipate the Claims of the instant Application.  .
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of bviousness- type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).“ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
TABLE: Claims comparison
Instant Application
U.S. Patent No.10,884,851
1. A method for accessing a flash memory module, comprising: 
using a flash memory controller to receive a data and a corresponding metadata from a host device; 
before the data is stored in a buffer memory of the flash memory controller, performing a cyclic redundancy 
before the data is stored in the buffer memory of the flash memory controller, encoding the metadata and the CRC code to generate an adjusted parity code, wherein the adjusted parity code combining the metadata and the CRC code is used to protect both the data and the metadata; 
encoding the data and the adjusted parity code to generate encoded data, wherein the encoded data comprises the data, the adjusted parity code and an error correction code corresponding to the data and the adjusted parity code; and 
writing the encoded data and the metadata to a page of a block of the flash memory module.  

using a flash memory controller to receive a data and a corresponding metadata from a host device; 
before the data is stored in a buffer memory of the flash memory controller, performing a cyclic redundancy 
before the data is stored in the buffer memory of the flash memory controller, encoding the metadata and the CRC code to generate an adjusted parity code, wherein a bit number of the adjusted parity code is equal to a bit number of the metadata, and the adjusted parity code combining the metadata and the CRC code is used to protect both the data and the metadata; 
encoding the data and the adjusted parity code to generate encoded data, wherein the encoded data comprises the data, the adjusted parity code and an error correction code corresponding to the data and the adjusted parity code; and 
writing the encoded data and the metadata to a page of a block of the flash memory module. 



a microprocessor, for executing the code to control access to the flash memory module; and a plurality of codecs; 
wherein when the flash memory controller receives a data and a corresponding metadata from a host device, before the data is stored in a buffer memory of the flash memory controller, the plurality of codecs perform a CRC operation upon the data to generate a CRC code, and 
encodes the metadata and the CRC code to generate an adjusted parity code, 
wherein the adjusted parity code combining the metadata and the CRC code is used to protect both the data and the metadata; and encodes the data and the adjusted parity code to generate encoded data, 
wherein the encoded data comprises the data, the adjusted parity code and an error correction code corresponding to the data and the adjusted parity code; and 


a read-only memory (ROM), for storing a code; 

wherein when the flash memory controller receives a data and a corresponding metadata from a host device, before the data is stored in a buffer memory of the flash memory controller, the plurality of codecs perform a CRC operation upon the data to generate a CRC code, and 
encodes the metadata and the CRC code to generate an adjusted parity code, wherein a bit number of the adjusted parity code is equal to a bit number of the metadata, and the adjusted parity code combining the metadata and the CRC code is used to protect both the data and the metadata; and 	
encodes the data and the adjusted parity code to generate encoded data, wherein the encoded data comprises the data, the adjusted parity code and an error correction code corresponding to the data and the adjusted parity code; and 



]a flash memory module; and a flash memory controller, for accessing the flash memory module;
 wherein when the flash memory controller receives a data and a corresponding metadata from a host device, before the data is stored in a buffer memory of the flash memory controller, 
the flash memory controller performs a CRC operation upon the data to generate a CRC code, and encodes the metadata and the CRC code to generate an adjusted parity code, wherein the adjusted parity code combining the metadata and the CRC code is used to protect both the data and the metadata; and 
encodes the data and the adjusted parity code to generate encoded data, wherein the encoded data comprises the data, the adjusted parity code and an 
 the microprocessor writes the encoded data and the metadata to a page of a block of the flash memory module.  

a flash memory module; and a flash memory controller, for accessing the flash memory module; 
wherein when the flash memory controller receives a data and a corresponding metadata from a host device, before the data is stored in a buffer memory of the flash memory controller, 
the flash memory controller performs a CRC operation upon the data to generate a CRC code, and encodes the metadata and the CRC code to generate an adjusted parity code, wherein a bit number of the adjusted parity code is equal to a bit number of the metadata, and 
the adjusted parity code combining the metadata and the CRC code is used to protect both the data and the metadata; and encodes the data and the adjusted parity code to generate encoded data, 

the microprocessor writes the encoded data and the metadata to a page of a block of the flash memory module. 



Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See References Cited on PTO-892 form. 
BENISTY et al. (U.S. Pub. No. 20180069658) [0127] FIG. 1.  For example, the ECC engine 1180 may be configured to decode a data packet to be stored at the first data buffer 1166 based on a metadata packet to be stored at the first metadata aggregate buffer 1162. The ECC engine 1180 may also be configured to perform ECC decoding and encoding operations with respect to data packets stored at the second data buffer 1176 and the second metadata aggregate buffer 1172.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: January 6, 2022
Non-Final Rejection 20220105
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov